Citation Nr: 1454004	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to July 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO. The Board remanded the issue on appeal in December 2010 and April 2012 for additional development.

In December 2012, the Board denied the Veteran's claim. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In March 2014, the Court issued a Memorandum Decision vacating the Board's December 2012 decision and remanded the issue back to the Board for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Memorandum Decision, the Court concluded that the Board erred by relying on an inadequate medical opinion to support its decision to deny entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  In this regard, the Court found that although the examiner, in the March 2011 report of VA examination, discussed the Veteran's difficulty walking with the assistance of holding onto furniture, and stated that "the Veteran functions more effectively in his upper and lower extremities (in his hands and feet) now than if he had ... amputations of his lower extremities below the knee", the examiner failed to consider whether the Veteran's "remaining function ... could be accomplished equally well by an amputation stump with prosthesis," as contemplated by 38 C.F.R. § 3.350 (a)(2). In light of the Memorandum Decision, the Board finds that the Veteran should be scheduled for an examination to ascertain the extent of impairment attributable to his service-connected disabilities with respect to any possible loss of use of any extremity, to specifically include opinion as to whether remaining function could be accomplished equally well by an amputation stump with prosthesis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should have the Veteran scheduled for a VA examination to ascertain the extent of impairment attributable to his service-connected disabilities with respect to any possible loss of use of any extremity. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. 

The examiner must report whether the Veteran retains effective function in each foot and hand. The examiner must specifically address whether the Veteran would be equally well served by an amputation stump at the site of election below the knee or elbow with use of a suitable prosthetic appliance. The determination must be made on the basis of actual remaining function of the feet and hands, i.e., whether the acts such as grasping, manipulation, etc, in the case of the hands, or balance, propulsion, etc., in the case of the feet can be accomplished equally well by an amputation stump with prosthesis. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.
 
2. After completing all indicated development, the RO should readjudicate the Veteran's claim for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




